PER CURIAM: *
We affirm for the following reasons:
1. Because Shiimi has withdrawn his motion to proceed in forma, pauperis, Hearne ISD’s motion to oppose the same is moot.
2. Shiimi only appeals that part of the magistrate’s order concluding that he failed to make out his prima facie case of race discrimination. ‘While the fact that one’s replacement is of another national origin ‘may help to raise an inference of discrimination, it is neither a sufficient nor a necessary condition.’ ” Nieto v. L & H Packing Co., 108 F.3d 621, 624 n. 7 (5th Cir.1997). The fact that Shiimi was replaced by another person of the same race does not, in and of itself, negate the possibility that Hearne ISD had animus towards people from Namibia or other native Africans. However, Shiimi does not expound on this alleged national origin bias in any way other than his belief that such bias exists.
Affirmed.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.